DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (a sock with a lateral toe seam) and Species 1 (depicted in Figs. 1-7 and 14A-14B) in the reply filed on July 8, 2021 is acknowledged.
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2021.
Claims 1-13 and 23-25 are presented for examination below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a foot-locating feature…configured to engage an anatomical region of a medial portion of a foot of a wearer” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: a toe anchor (see at least paragraphs 0026, 0029, and 0056 of the pending specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation “a toe seam.” The limitation is indefinite, because it is unclear, within the context of each claim, what structure is included or excluded by the limitation “a toe seam.” It is noted that a seam is typically defined as “the joining of two pieces by sewing” (see Merriam-Webster, definition 1a). Applicant also discloses in paragraph 0003 of the specification that: “the toe end of traditional socks is generally formed by closing the tubular structure forming the closed end of each sock with a toe seam that typically extends from a medial side to a lateral side of the sock.” However, it is noted that the elected embodiment is an open-toe sock that does not have a closed toe end (see Figs. 1-7 and 14A-14B, pages 2-3 of the Restriction Requirement mailed on May 10, 2021, and Response to Election filed on July 8, 2021). The Figures appear to show toe seam 124 merely as a line of stitching that extends along upper and lower surfaces of the sock without joining the surfaces together (see at least Figs. 5A, 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12, and 23-25, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2012/032458 A2) in view of Crosby (US PG Pub 2013/0152275).
Regarding claim 1, Cohen discloses a sock (100) comprising:
a tubular body (101, 102, 103; see Fig. 1A and paragraphs 0019-0020) having a textile wall (knitted wall forming the tubular body, see at least paragraph 0019), wherein a bisecting reference plane bisects the tubular body into a medial side and a lateral side on opposing sides of the bisecting reference plane (see annotated Fig. 1A); and
wherein the lateral side of the tubular body comprises a toe seam (taped seam 104 which is disposed at the toe area 101 of the sock and is therefore a toe seam inasmuch as claimed, see rejection under 35 USC 112 above; note that Cohen also teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, one of which is the lateral side of the sock, see paragraph 0028) having a first terminal end, a second terminal end, and a toe-seam length (length along width of sock between the two terminal ends) extending between the first terminal end and the second terminal end (see annotated Fig. 1A).

    PNG
    media_image1.png
    827
    620
    media_image1.png
    Greyscale

Cohen further discloses wherein the toe seam (104) may be located at various locations of the sock, including at the top and/or bottom parts of the sock, a right side and/or a left side of the sock, or on one or more sides or regions of the sock (see paragraph 0029) but fails to explicitly disclose wherein the toe seam is located such that the bisecting reference plane extends through at least the first terminal end of the toe seam.
However, based on Cohen’s teachings and the multiple possible seam locations disclosed by Cohen, including at a right side, a left side, and/or a side portion of the sock (see above), it See MPEP 2144.04 (VI)(C).
Furthermore, the Examiner notes that Cohen appears to depict wherein the toe seam extends along about half of the circumference of the sock (see Figs. 1A-1B), and it would have been obvious to one having ordinary skill in the art that a toe seam that is positioned at the right or left side of the sock and that extends along about half of the circumference of the sock, would end at or around the bisecting reference plane between the left and right sides of the sock.
The Examiner further notes that Applicant does not appear to provide any criticality for the bisecting reference plane exactly extending through the first terminal end of the toe seam, and paragraph 0042 of the instant specification also states: “The toe seam 124, as shown, may extend from a first terminal end 142 on the top/dorsal portion 132 of the tubular body 128 to a second terminal end 144 on the bottom/plantar portion 134 of the tubular body 128. Further, in accordance with aspects herein, the bisecting reference plane 122 may extend through the first terminal end 142 as shown in FIG. 5A. And as shown in FIG. 5B, the bisecting reference plane 122 may further extend through the second terminal end 144 of the toe seam 124. In example aspects, the first terminal end 142 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122, and the second terminal end 144 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122.” As such, the feature of the bisecting reference plane exactly extending through the first terminal end 
Cohen also fails to disclose wherein the medial side of the tubular body comprises a foot-locating feature, wherein the foot-locating feature is configured to engage an anatomical region of a medial portion of a foot of a wearer, when the sock is in an as-worn configuration (interpreted under 35 USC 112(f) to include a toe anchor, see above).
However, Crosby teaches a sock (10) having a tubular textile body (12, see Figs. 1-4 and paragraphs 0023-0026), wherein a medial side of the sock includes a foot-locating feature (toe anchor 26), wherein the foot-locating feature is configured to engage an anatomical region of a medial portion of a foot of a wearer (i.e., medial region between the big toe and the second toe), when the sock is in an as-worn configuration (interpreted under 35 USC 112(f) to include a toe anchor, see above; see Figs. 1-4 and paragraphs 0023-0024 of Crosby), as doing so would allow the toe portion of the sock to form two separate openings for the wearer’s toes to pass through, to allow for natural motion of the foot and for enhanced tactile feedback and gripping ability (see paragraphs 0013 and 0024).
Therefore, based on Crosby’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s sock to include a medial foot-locating feature, wherein the foot-locating feature is configured to engage an anatomical region of a medial portion of a foot of a wearer, when the sock is in an as-worn configuration; as doing so would allow the toe portion of the sock to form two separate openings for the wearer’s toes to pass through, to allow for natural motion of the foot and for enhanced tactile feedback and gripping ability.


Regarding claim 4, the modified sock of Cohen (i.e., Cohen in view of Crosby) is further disclosed wherein the first toe opening (big toe opening of Crosby) has a smaller diameter than the second toe opening (opening for the smaller four toes, see Figs. 1-4 and paragraph 0024 of Crosby).

Regarding claim 5, the modified sock of Cohen (i.e., Cohen in view of Crosby) is further disclosed wherein the first toe opening (big toe opening of Crosby) is configured to receive the wearer's hallux when the sock is in the as-worn configuration (see Figs. 1-4 and paragraph 0024 of Crosby).

Regarding claim 6, Cohen and Cosby together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the bisecting reference plane further extends through the second terminal end of the toe seam.
However, as noted above, Cohen further discloses wherein the toe seam (104) may be located at various locations of the sock, including at the top and/or bottom parts of the sock, a right side and/or a left side of the sock, or on one or more sides or regions of the sock (see paragraph 0029).
See MPEP 2144.04 (VI)(C).
Furthermore, as discussed above, the Examiner notes that Cohen appears to depict wherein the toe seam extends along about half of the circumference of the sock (see Figs. 1A-1B), and it would have been obvious to one having ordinary skill in the art that a toe seam that is positioned at the right or left side of the sock and that extends along about half of the circumference of the sock, would end at or around the bisecting reference plane between the left and right sides of the sock.
Again, the Examiner further notes that Applicant does not appear to provide any criticality for the bisecting reference plane exactly extending through the second terminal end of the toe seam, and paragraph 0042 of the instant specification also states: “The toe seam 124, as shown, may extend from a first terminal end 142 on the top/dorsal portion 132 of the tubular body 128 to a second terminal end 144 on the bottom/plantar portion 134 of the tubular body 128. Further, in accordance with aspects herein, the bisecting reference plane 122 may extend through the first terminal end 142 as shown in FIG. 5A. And as shown in FIG. 5B, the bisecting reference plane 122 may further extend through the second terminal end 144 of the toe seam 124. In example aspects, the first terminal end 142 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122, and the second terminal end 144 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122.” As such, the feature of the bisecting reference plane exactly extending through the second terminal end of the toe seam does not appear to be critical, and appears to be an obvious matter of design choice which fails to patentably distinguish over Cohen’s lateral toe seam.

Regarding claim 7, Cohen discloses a sock (100) comprising:
a tubular body (101, 102, 103; see Fig. 1A and paragraphs 0019-0020) having a medial dorsal portion, a medial plantar portion, a lateral dorsal portion, and a lateral plantar portion (see annotated Figs. 1A-1B), wherein the tubular body is bisected by a bisecting reference plane (see annotated Fig. 1A), wherein the medial dorsal portion and the medial plantar portion are located on a first side (i.e., medial side) of the bisecting reference plane and the lateral dorsal portion and the lateral plantar portion are located on a second side (i.e., lateral side) of the bisecting reference plane, wherein the first side is opposite the second side (see Figs. 1A-1B);
a toe seam (taped seam 104 which is disposed at the toe area 101 of the sock and is therefore a toe seam inasmuch as claimed, see rejection under 35 USC 112 above; note that Cohen also teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, one of which is the lateral side of the sock, see paragraph 0028) having a first terminal end, a second terminal end, and a toe-seam length (length along width of sock between the two terminal ends) extending between the first terminal end and the second terminal end (see annotated Fig. 1A), wherein more than 50% of the toe-seam length is located in the lateral dorsal portion, the lateral planar portion, or any combination thereof (see paragraph 0028 and note above, Cohen teaches wherein the taped seam 104 may be disposed on a right side and/or a left 

    PNG
    media_image2.png
    774
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    760
    631
    media_image3.png
    Greyscale

Cohen further discloses wherein the toe seam (104) may be located at various locations of the sock, including at the top and/or bottom parts of the sock, a right side and/or a left side of the sock, or on one or more sides or regions of the sock (see paragraph 0029) but fails to explicitly disclose wherein the toe seam is located such that the bisecting reference plane extends through at least the first terminal end of the toe seam.
See MPEP 2144.04 (VI)(C).
Furthermore, the Examiner notes that Cohen appears to depict wherein the toe seam extends along about half of the circumference of the sock (see Figs. 1A-1B), and it would have been obvious to one having ordinary skill in the art that a toe seam that is positioned at the right or left side of the sock and that extends along about half of the circumference of the sock, would end at or around the bisecting reference plane between the left and right sides of the sock.
The Examiner further notes that Applicant does not appear to provide any criticality for the bisecting reference plane exactly extending through the first terminal end of the toe seam, and paragraph 0042 of the instant specification also states: “The toe seam 124, as shown, may extend from a first terminal end 142 on the top/dorsal portion 132 of the tubular body 128 to a second terminal end 144 on the bottom/plantar portion 134 of the tubular body 128. Further, in accordance with aspects herein, the bisecting reference plane 122 may extend through the first terminal end 142 as shown in FIG. 5A. And as shown in FIG. 5B, the bisecting reference plane 122 may further extend through the second terminal end 144 of the toe seam 124. In example aspects, the first terminal end 142 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122, and the second terminal end 144 of the toe seam 124 may terminate at or near (e.g., within ± about 1 cm) the bisecting reference plane 122.” As such, the feature of the bisecting reference plane exactly extending through the first terminal end of the toe seam does not appear to be critical, and appears to be an obvious matter of design choice which fails to patentably distinguish over Cohen’s lateral toe seam.
Cohen also fails to disclose wherein the sock includes a foot-locating feature located in the medial dorsal portion, in the medial plantar portion, or any combination thereof, the foot- locating feature configured to engage an anatomical region of a medial portion of a foot of a wearer, when the sock is in an as- worn configuration (interpreted under 35 USC 112(f) to include a toe anchor, see above).
However, Crosby teaches a sock (10) having a tubular textile body (12, see Figs. 1-4 and paragraphs 0023-0026), wherein the medial dorsal portion of the textile body, the medial plantar portion of the textile body, or any combination thereof includes a foot-locating feature (toe anchor 26), wherein the foot-locating feature is configured to engage an anatomical region of a medial portion of a foot of a wearer (i.e., medial region between the big toe and the second toe), when the sock is in an as-worn configuration (interpreted under 35 USC 112(f) to include a toe anchor, see above; see Figs. 1-4 and paragraphs 0023-0024 of Crosby), as doing so would allow the toe portion of the sock to form two separate openings for the wearer’s toes to pass through, to allow for natural motion of the foot and for enhanced tactile feedback and gripping ability (see paragraphs 0013 and 0024).
Therefore, based on Crosby’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s sock to include a foot-locating feature, located in the medial dorsal portion, in the medial plantar portion, or any combination thereof, wherein the foot-locating feature is configured to engage an 

Regarding claim 8, the modified sock of Cohen (i.e., Cohen in view of Crosby) is further disclosed wherein more than 75% the toe-seam length (length of toe seam 104 of Cohen) is located in the lateral dorsal portion, the lateral plantar portion, or any combination thereof (see paragraph 0028 and note above in rejection of claim 7; Cohen teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having more than 75% of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

Regarding claim 9, the modified sock of Cohen (i.e., Cohen in view of Crosby) is further disclosed wherein more than 90% the toe-seam length (length of toe seam 104 of Cohen) is located in the lateral dorsal portion, the lateral plantar portion, or any combination thereof (see paragraph 0028 and note above in rejection of claim 7; Cohen teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having more than 90% of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having an entirety of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

Regarding claim 11, the modified sock of Cohen (i.e., Cohen in view of Crosby) is further disclosed wherein the foot-locating feature (26 of Crosby) is a toe anchor dividing a toe end (16 of Crosby) of the tubular body into a first toe aperture (big toe opening) and a second toe aperture (opening for the smaller four toes, see Figs. 1-4 and paragraph 0024 of Crosby).

Regarding claim 12, the modified sock of Cohen (i.e., Cohen in view of Crosby) is further disclosed wherein the first toe aperture (big toe opening of Crosby) has a smaller diameter than the second toe aperture (opening for the smaller four toes, see Figs. 1-4 and paragraph 0024 of Crosby).

Regarding claim 23, the modified sock of Cohen (i.e., Cohen in view of Crosby) is further disclosed wherein more than 50% the toe-seam length (length of toe seam 104 of Cohen) is located in a lateral dorsal portion, a lateral plantar portion, or any combination thereof of the lateral side of the tubular body (see paragraph 0028 and annotated Figs. 1A-1B of Cohen; Cohen or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having more than 50% of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

Regarding claim 24, the modified sock of Cohen (i.e., Cohen in view of Crosby) is further disclosed wherein more than 75% the toe-seam length (length of toe seam 104 of Cohen) is located in a lateral dorsal portion, a lateral plantar portion, or any combination thereof of the lateral side of the tubular body (see paragraph 0028 and annotated Figs. 1A-1B of Cohen; Cohen teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having more than 75% of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

Regarding claim 25, the modified sock of Cohen (i.e., Cohen in view of Crosby) is further disclosed wherein more than 90% the toe-seam length (length of toe seam 104 of Cohen) is located in a lateral dorsal portion, a lateral plantar portion, or any combination thereof of the lateral side of the tubular body (see paragraph 0028 and annotated Figs. 1A-1B of Cohen; Cohen teaches wherein the taped seam 104 may be disposed on a right side and/or a left side of the sock, and therefore encompasses a configuration wherein the taped seam is only disposed on a lateral side of the sock, i.e., having more than 90% of the toe-seam length located in a combination of the lateral dorsal portion and the lateral plantar portion).

Claim 3 and 13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Crosby, as applied to claims 2 and 12 above, in view of Heathcote et al. (herein Heathcote)(US PG Pub 2014/0033567).
Regarding claim 3, Cohen and Crosby together teach the limitations of claim 2, as discussed above, but fail to further teach wherein the sock includes a heel opening configured to receive a heel portion of the wearer's foot when the sock is in the as-worn configuration.
However, Heathcote teaches a sock (100) formed of a tubular textile body (110, see Figs. 1-4 and paragraphs 0039-0041), the sock including a medial toe anchor (125), and a heel opening (104) configured to receive a heel portion (165) of the wearer's foot when the sock is in the as-worn configuration (see Figs. 1-4 and paragraphs 0046-0048), so as to allow the wearer’s heel to directly contact a ground surface to provide grip and positional stability (see paragraph 0047).
Therefore, based on Heathcote’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s sock to further include a heel opening configured to receive a heel portion of the wearer's foot when the sock is in the as-worn configuration; as doing so would allow the wearer’s heel to directly contact a ground surface to provide grip and positional stability.

Regarding claim 13, Cohen and Crosby together teach the limitations of claim 12, as discussed above, and further teach wherein the sock includes a heel end (102 of Cohen) of the tubular body (101, 102, 103 of Cohen) opposite the toe end (101 of Cohen), but fail to further teach wherein the heel end includes a heel aperture configured to receive a wearer’s heel when the sock is in the as-worn configuration.

Therefore, based on Heathcote’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cohen’s heel end to further include a heel aperture configured to receive a wearer’s heel when the sock is in the as-worn configuration; as doing so would allow the wearer’s heel to directly contact a ground surface to provide grip and positional stability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Loven (US Patent No. 1,726,441) teaches a sock with a lateral forefoot seam; Herbert (US Patent No. 2,400,692) teaches a knitted tubular sock with a central longitudinal toe seam intersecting with a bisecting plane between medial and lateral sides of the sock; and Getaz (US Patent No. 3,015,942) teaches a knitted tubular sock comprising a plurality of dorsal forefoot seams located adjacent to a bisecting plane between medial and lateral sides of the sock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732